Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Vogt U.S.2017/0343041 in view of Akizuki JP 2003-074550.
Re clm 1, Vogt discloses a compressor ([0002]), comprising: a housing (101); a shaft (103) configured to be rotated relative to the housing to compress a fluid ([0008]); a mesh foil ([0041]) bearing for supporting the shaft while rotating, the mesh foil bearing including a pad (at least 107b; [0041]) and an actuator (105), the pad including a top foil (107c) and a wire mesh dampener (107b; [0041]), the actuator configured to compress the wire mesh dampener (Fig. 2).
Vogt does not disclose that the actuator is configured to be actuated with compressed gas.
Akizuki discloses actuating foil bearings with an automatic actuator configured to be actuated with compressed gas (pneumatic actuator 050, Fig. 3) for the purpose of freely adjusting the bearing clearance, even during operation ([0016]).
It would have been obvious to one of ordinary skill in the art to substitute the manual screw type actuator of Vogt with the automatic pneumatic actuator of Akizuki and provide the actuator is configured to be actuated with compressed gas for the purpose of freely adjusting the bearing clearance, even during operation.
Re clm 2, the limitation “the compression of the wire mesh dampener increases a stiffness of the top foil” is inherent to a narrower bearing gap caused by the actuation and pressing of the foils via the actuator.
Re clm 3, Vogt further discloses the pad includes a rear plate (107a), the wire mesh dampener disposed between the rear plate the top foil (107b is between 107a and 107c), the actuator affixed to the rear plate (indirectly since housing and foil are affixed), and the actuation of the actuator moves the rear plate closer to the top foil to compress the wire mesh dampener (Fig. 2).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vogt U.S.2017/0343041 in view of Akizuki JP 2003-074550 as applied to claim 1 above, and further in view of Ogata JP 2005-265010.
Vogt in view of Akizuki discloses all the claimed subject matter as describe above.
Re clm 7, Vogt further discloses the shaft has an external surface that faces the top foil of the mesh foil bearing.
Vogt does not disclose the external surface including a herringbone groove.
Ogata teaches providing a herringbone groove (5a-c, Fig. 1) on a shaft (4) in a foil bearing (2 and 3) for the purpose of increasing the pressure of the gas film with increased rotation of the rotating shaft due to the groove while attenuating vibrations by the damping action of the flexibility of the foil ([0011]).
It would have been obvious to one of ordinary skill in the art to modify the bearing of Vogt and provide the external surface including a herringbone groove for the purpose of increasing the pressure of the gas film with increased rotation of the rotating shaft due to the groove while attenuating vibrations by the damping action of the flexibility of the foil.
Claims 1-5 and  8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson U.S. 2013/0170943 Vogt U.S.2017/0343041 in view of Akizuki JP 2003-074550.
Re clm 1, Johnson discloses a compressor (30, Fig. 2; 46, Fig. 3) comprising a housing (for example, 58), a shaft (48) configured to be rotated relative to the housing to compress a fluid, a foil bearing ([0028]) for supporting the shaft while rotating.
Jonsson does not disclose the foil bearing is a mesh foil bearing, the mesh foil bearing including a pad and an actuator, the pad including a top foil and a wire mesh dampener, the actuator configured to be actuated with compressed gas to compress the wire mesh dampener.
Vogt teaches a mesh foil bearing (Fig. 1; [0041]), the mesh foil bearing including a pad (at least 107b) and an actuator (105), the pad including a top foil (107c) and a wire mesh dampener (107b; [0041]), the actuator configured to compress the wire mesh dampener (shown in Fig. 2) for the purpose of providing a settable gap geometry ([0015]).
It would have been obvious to one of ordinary skill in the art to substitute the unknown generic radial foil bearing structure of Jonsson with the specific radial foil bearing structure of Vogt and provide a mesh foil bearing, the mesh foil bearing including a pad and an actuator, the pad including a top foil and a wire mesh dampener, the actuator configured to be actuated with compressed gas to compress the wire mesh dampener for the purpose of providing a settable gap geometry.
Vogt does not disclose that the actuator is configured to be actuated with compressed gas.
Akizuki discloses actuating foil bearings with an automatic actuator configured to be actuated with compressed gas (pneumatic actuator 050, Fig. 3) for the purpose of freely adjusting the bearing clearance, even during operation ([0016]).
It would have been obvious to one of ordinary skill in the art to substitute the manual screw type actuator of Vogt with the automatic pneumatic actuator of Akizuki and provide the actuator is configured to be actuated with compressed gas for the purpose of freely adjusting the bearing clearance, even during operation.
Re clm 2, the limitation “the compression of the wire mesh dampener increases a stiffness of the top foil” is inherent to a narrower bearing gap caused by the actuation and pressing of the foils via the actuator of Vogt.
Re clm 3, the improvement of Vogt further discloses the pad includes a rear plate (107a), the wire mesh dampener disposed between the rear plate the top foil (107b is between 107a and 107c), the actuator affixed to the rear plate (indirectly since housing and foil are affixed), and the actuation of the actuator moves the rear plate closer to the top foil to compress the wire mesh dampener (Fig. 2).
Re clm 4, the improvement of Vogt further discloses the mesh foil bearing is a radial mesh foil bearing that includes an outer sleeve (101) with a through-hole (111), the actuator extending through the through-hole in the outer sleeve.
Re clm 5¸ the improvement of Akizuki further discloses the mesh foil bearing includes a seal (56, Fig. 3) disposed in the through-hole between the actuator and the outer sleeve, the seal configured to prevent the compressed gas from flowing through the through hole.
Re clm 8, Jonsson discloses a heat transfer circuit (Fig. 2) comprising a compressor (30, Fig. 2; 46, Fig. 3) including a shaft (48) rotatable to compress a working fluid, a foil bearing ([0028]) for supporting the shaft while rotating, a condenser (32) for cooling the working fluid compressed by the compressor; an expander (34) for expanding the working fluid cooled by the condenser and an evaporator (36) for heating the working fluid expanded by the expansion device with a process fluid.
Jonsson does not disclose the specifics of the bearing and thus does not disclose the foil bearing is a mesh foil bearing, the mesh foil bearing including a pad and an actuator, the pad including a top foil and a wire mesh dampener, the actuator configured to be actuated with compressed gas to compress the wire mesh dampener.
Vogt teaches a mesh foil bearing (Fig. 1; [0041]), the mesh foil bearing including a pad (at least 107b) and an actuator (105), the pad including a top foil (107c) and a wire mesh dampener (107b; [0041]), the actuator configured to compress the wire mesh dampener (shown in Fig. 2) for the purpose of providing a settable gap geometry ([0015]).
It would have been obvious to one of ordinary skill in the art to substitute the unknown generic radial foil bearing structure of Jonsson with the specific radial foil bearing structure of Vogt and provide a mesh foil bearing, the mesh foil bearing including a pad and an actuator, the pad including a top foil and a wire mesh dampener, the actuator configured to be actuated with compressed gas to compress the wire mesh dampener for the purpose of providing a settable gap geometry.
Vogt does not disclose that the actuator is configured to be actuated with compressed gas.
Akizuki discloses actuating foil bearings with an automatic actuator configured to be actuated with compressed gas (pneumatic actuator 050, Fig. 3) for the purpose of freely adjusting the bearing clearance, even during operation ([0016]).
It would have been obvious to one of ordinary skill in the art to substitute the manual screw type actuator of Vogt with the automatic pneumatic actuator of Akizuki and provide the actuator is configured to be actuated with compressed gas for the purpose of freely adjusting the bearing clearance, even during operation.
Re clm 9, the limitation “the compression of the wire mesh dampener increases a stiffness of the top foil” is inherent to a narrower bearing gap caused by the actuation and pressing of the foils via the actuator.
Re clm 10, the improvement of Vogt further discloses the pad includes a rear plate (107a), the wire mesh dampener disposed between the rear plate the top foil (107b is between 107a and 107c), the actuator affixed to the rear plate (indirectly since housing and foil are affixed), and the actuation of the actuator moves the rear plate closer to the top foil to compress the wire mesh dampener (Fig. 2).
Re clm 11, the improvement of Vogt further discloses the mesh foil bearing is a radial mesh foil bearing that includes an outer sleeve (101) with a through-hole (111), the actuator extending through the through-hole in the outer sleeve.
Re clm 12¸ the improvement of Akizuki further discloses the mesh foil bearing includes a seal (56, Fig. 3) disposed in the through-hole between the actuator and the outer sleeve, the seal configured to prevent the compressed gas from flowing through the through hole.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jonsson U.S. 2013/0170943 Vogt U.S.2017/0343041 in view of Akizuki JP 2003-074550 as applied to claim 8 above, and further in view of Ogata JP 2005-265010.
Vogt in view of Akizuki discloses all the claimed subject matter as describe above.
Re clm 14, Vogt further discloses the shaft has an external surface that faces the top foil of the mesh foil bearing.
Vogt does not disclose the external surface including a herringbone groove.
Ogata teaches providing a herringbone groove (5a-c, Fig. 1) on a shaft (4) in a foil bearing (2 and 3) for the purpose of increasing the pressure of the gas film with increased rotation of the rotating shaft due to the groove while attenuating vibrations by the damping action of the flexibility of the foil ([0011]).
It would have been obvious to one of ordinary skill in the art to modify the bearing of Vogt and provide the external surface including a herringbone groove for the purpose of increasing the pressure of the gas film with increased rotation of the rotating shaft due to the groove while attenuating vibrations by the damping action of the flexibility of the foil.

Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656